Opinion filed June 5, 2015




                                       In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-13-00174-CR
                                 ___________

              MORRIS LANDON JOHNSON, II, Appellant
                             V.
                 THE STATE OF TEXAS, Appellee

                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CR13895


                      MEMORANDUM OPINION

      The jury convicted Morris Landon Johnson, II of forgery by passing a check
without authorization. See TEX. PENAL CODE ANN. § 32.21 (West 2011). Appellant
pleaded true to two enhancement paragraphs, and the jury assessed punishment at
confinement for a term of ten years and a fine of $2,000. The trial court sentenced
him accordingly. We affirm.
      In his sole issue on appeal, Appellant argues that the trial court denied him a
fair trial when it admitted evidence of extraneous offenses in violation of Rule 404(b)
of the Texas Rules of Evidence. The State contends that the evidence was admissible
either as same transaction contextual evidence or that the evidence was admissible
to show motive, intent, plan, knowledge, or absence of mistake or accident.
      We review a trial court’s decision to admit or exclude evidence under an abuse
of discretion standard. Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App.
1991) (op. on reh’g). We will reverse a trial court’s ruling only if it is outside the
“zone of reasonable disagreement.” Id. Rule 404(b) provides that evidence of other
crimes, wrongs, or acts is not admissible to prove the character of a person in order
to show that he acted in conformity therewith. TEX. R. EVID. 404(b). The rule
further provides that evidence may be admissible for other purposes, such as proof
of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of
mistake or accident. Id. Extraneous offense evidence may be admissible for
purposes other than those expressly listed, such as when the evidence is found to be
same transaction contextual evidence. Rogers v. State, 853 S.W.2d 29, 33 (Tex.
Crim. App. 1993); Montgomery, 810 S.W.2d at 388.
      The trial court admitted three exhibits—State’s Exhibit Nos. Four through
Six—and corresponding testimony, regarding extraneous offenses. Defense counsel
objected to the admission of some, but not all, of the extraneous conduct offered by
the State.
      The record shows that Appellant cashed a check written on Timothy Guthrie’s
account at Texas Bank in Stephenville; Appellant’s act of cashing that check formed
the basis for the charges in this case. Guthrie testified that he did not write the check,
nor did he give anyone else permission to write the check to Appellant. When
Officer Marty Golightly, of the Stephenville Police Department, arrested Appellant,
he searched Appellant’s billfold and found several checks, two of which were
admitted into evidence as State’s Exhibit Nos. Four and Five. State’s Exhibit No.
Four was another check written on Guthrie’s account and made payable to
                                            2
Appellant. State’s Exhibit No. Five was a check written on Joseluis Gomez’s
account and was also made payable to Appellant. Officer Golightly also found an
account card, a workforce card, and an identification card that did not belong to
Appellant.    Defense counsel did not object to Officer Golightly’s testimony
regarding what he found when he searched Appellant.
      As to State’s Exhibit No. Four, defense counsel initially objected that the
check was not properly identified, and the trial court did not admit the exhibit at that
time. However, the State later reoffered the exhibit, and defense counsel indicated
that he had no objection. Defense counsel also did not object to the admission of
State’s Exhibit Nos. Five and Six. State’s Exhibit No. Six was the recorded
interview of Appellant in which Detective Roger Dixon questioned Appellant about
a conspiracy to commit forgery.
      The State asked Detective Dixon about his knowledge of the various ways and
schemes that people employ to conduct forgeries. Defense counsel objected to the
detective’s “opinion about some schemes or -- in another case,” and the trial court
overruled the objection. However, Detective Dixon testified in general terms, based
on his experience in investigating financial crimes, about various ways and schemes
that people use to conduct forgeries. At that point, Detective Dixon was not
discussing other specific offenses.      The State then asked the detective what
Appellant’s own description of his activities indicated. Defense counsel objected on
the ground that the question called for an opinion on the ultimate issue, and the trial
court sustained the objection. Subsequently, the State asked Detective Dixon, in two
questions, whether Appellant admitted during the interview that he helped pass a
number of forged checks and that he signed a “scribble” on a signature line. Defense
counsel raised an extraneous offense objection to each question, and the trial court
sustained both objections.


                                           3
      During closing arguments, defense counsel mentioned the check written on
Gomez’s account, and he did not object when the prosecutor discussed the
extraneous offenses. In addition, during deliberations, the jury requested that several
exhibits, including State’s Exhibit Nos. Four, Five, and Six, be sent to them, and
defense counsel and Appellant agreed with the trial court’s proposal to send the
exhibits to the jury. We also note that the trial court included an extraneous offense
instruction in the jury charge at both stages of the trial.
      The record shows that, even when defense counsel objected to testimony
regarding extraneous offenses, he did not pursue the matter further to an adverse
ruling. Defense counsel did not ask for further relief, such as a request for a jury
instruction or a motion for mistrial, after the trial court sustained his objections.
Therefore, Appellant has not shown that he received an adverse ruling in connection
with the extraneous offense evidence. Because Appellant has not shown that he
received an adverse ruling in those instances when he did object to the extraneous
offense evidence and because Appellant failed to object to the admission of the
remainder of the evidence regarding the extraneous offenses, he has failed to
preserve error for our review. See TEX. R. APP. P. 33.1. Appellant’s sole issue on
appeal is overruled.
      We affirm the judgment of the trial court.




                                                       JIM R. WRIGHT
June 5, 2015                                           CHIEF JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                            4